Title: From John Adams to Alexander Bryan Johnson, 12 February 1823
From: Adams, John
To: Johnson, Alexander Bryan



my Dear Sir.
Quincy  Febry. 12th. 1823

Of making and reading Books, there is no end, And therefore it is hardly worth while to make a begining except for the necessary purposes of common life; I have never been afraid of a Book.—Brand Hollis, my Friend, said to me, there never was a bad book in the World.—Perhaps a Man of Sense and rectitude might learn something from any one; But there are many bad Books, and I have read many.—Excepting a gratification of curiosity, I know not whether they have even done me good or harm, they have made little alteration in my natural sentiments, opinions or feelings; You would be suprised perhaps at the Catalogue. Hobbs and Mandeville have found a perfect antidote to their poison in Bishop Buttler, Dr. Clarke, Dr. Tillotson, and twenty other writers, Voltair, Rousseau Didero, Dalembert, Frederick King of Prussia, and the Baron De Grimm, have found a compleat confutation in the contemplation of the Heavens and the Earth. The primitive world of Court de Gebellin, Bryants Mythology, and Dupuis Universal religion, and Volneys new researches into the History of Ancient Nations; Have not converted me to their system of Philosophy; Sir William Jones’s works have excited a curiosity for Oriental literature which can never be gratified.—I wish our Missionarys would import and translate Sanscrit, and Persian Books, we might possibly learn something useful from them that we do not know which might somewhat abate our Bigotry. But why am I running away in this random strain of pedantry—
I lived for some years in the Basse Cour de Monsieure La Ray de Chaumont, that is in the Ancient Hotel de Valentinois, a Spacious Palace at Passy, yet Mr. de Chaumont was not above Manufactures in Cotton, or in Stone, I hope his Son, and Grand Son will succeed in their Iron Manufactors, and all their other interests—
I would not advise you to indulge so wild a passion for reading as I have done, for it has neither done me good, or harm accept as a medicien for Ennui to your affectionate / Grand Father
John Adams